Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the current application.
Specification
The disclosure is objected to because of the following informalities: The examiner believes the following paragraph should be corrected as indicated:
Paragraph [0021] line 4:  “113” should be “114”  
Paragraph [0023] lines 5-6: “passive portion 112” should be “latching portion 120” (as best understood by the examiner the passive portion is fixed and does not rotate)
Paragraph [0023] line 8: “114’ should be “144”
Paragraph [0024] line 12: “124” should be “125”
Paragraph [0024] line 17: “pivot 325” should be “joint 325”
Paragraph [0024] line 21: “joints 321” should be “joints 325”
Paragraph [0025] lines 6: recites in order “stop 132”, “stop 134” and “stop 132”.  The examiner believes this should be “stop 134”, “stop 136” and “stop 136”.
Paragraph [0025] line 7: “stop 132” should be “stop 134”
Paragraph [0025] line 8: “male portion 110” should be “male portion 118”
Paragraph [0025] line 9: “male portion 110” should be “passive portion 110”
Paragraph [0025] line 9: “stop 132 not stop 134” should be “stop 134 nor stop 136”
Paragraph [0025] line 10: “stop 132 or 134” should be “stop 134 or 136”
Paragraph [0026] lines 5 and 6: “ocean flow” should be “ocean floor”
Paragraph [0026] lines 5 and 9: “male portion 110” should be “passive portion 110”  
Paragraph [0027] line 10: “male portion 110” should be “passive portion 110”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12, lines 3-4 recite “hinge plates including a rotatable mounting for a moored structure attached to the hinge plates”.  A “rotatable mounting” is not shown in the drawings, nor described in the specification and it is unclear whether the rotatable mounting is hinge pin 148 or female conical surface 124.  Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensen, US 4892495.  Svensen discloses a mooring latch comprising: a first body including a first conical surface (See Fig. 6, buoy 10 with conical side surface 44);
a second body (tunnel 2 and conical bearing construction 4) including a second conical surface (18) shaped to mate with the first conical surface, the second body including a connector adapted to connect the second body to a structure to be moored (The tunnel is connected to the ship 1 to be moored to the buoy), the connector providing a connection that permits rotation of the structure to be moored (bearings 80 and 82); and
a latching mechanism 86 mounted on one of the second body and having an unlatched
configuration that permits separation of the first and second body and a latched configuration that holds the first body and the second body together, wherein the latched configuration holds the first conical surface mated to the second conical surface and permits rotation of the first body relative to the second body about a shared axis of the first conical surface and the second conical surface.  The examiner considers the buoy as passive and it is attached to the ocean floor by chains 22.  The examiner considers riser 24 as a line extending through the first conical body and through the latching mechanism on the second conical body.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11 and 14-16 are allowed.
Claims 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10427758 discloses a mooring line connector for connecting a mooring line to a floating body. US 20020117098 discloses a connection arrangement for a spider buoy and a vessel, the buoy and the vessel having mating conical surfaces. US 4258888 discloses a quick release connector for a haul down line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617